Citation Nr: 1532203	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a rating excess of 20 percent for a left shoulder disability, diagnosed as scapulocostal syndrome.

3. Entitlement to a rating in excess of 10 percent for a duodenal ulcer.

4. Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his November 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, he failed to report to his scheduled September 2013 hearing without presenting good cause.  VA's duty to provide the Veteran with the opportunity for a hearing has been met.  38 C.F.R. § 20.700 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is necessary.  Specifically, the issues on appeal were remanded by the Board in February 2015 for additional development.  However, a thorough review of the record does not indicate that any of this development has been completed, and no supplemental statement of the case has been issued since this Remand.  When the Board remands an issue for further development, it must ensure that there has been substantial compliance with the requirements of the Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is again REMANDED, and the directives from the April 2014 Remand are restated below:

1.  Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability, to include PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

If PTSD is diagnosed, the examiner should specify if such symptoms are related to a specific stressor event.  For any diagnosed psychiatric condition other than PTSD, the examiner is asked to opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claims folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

3. The RO should also schedule the Veteran for VA examinations in order to determine the current nature and severity of his left shoulder disorder and duodenal ulcer.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the functional effects of his service-connected disabilities upon his ordinary activities, to specifically include work or employment.

The Veteran's claims folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment that is consistent with his education and occupational experience.  The claims file should be reviewed, and the examiner should elicit from the Veteran and record a full work and educational history.

Based on a review of the claims file, and an interview with the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

The examiner should not consider and should not discuss the Veteran's age or nonservice-connected disabilities.

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

